DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed 03/06/2021 has been entered. Amendments to the claims have overcome all of the objections as set forth in office action dated 12/08/2020. Claims 1-10 remain pending. Claims 7-10 have been withdrawn.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nayar et al., (US 9893385) hereinafter Nayar.
Regarding Claim 1, Nayar discloses a battery management system (Nayar col. 2 lines 2-4) reading on an electronic device, comprising: a battery module (Nayar col. 12 lines 57-67) providing a power signal (Nayar col. 36 lines 64-67), wherein the battery module comprises a battery management system (BMS) (Nayar col. 20 lines 59-67), or a controller board (Nayar col. 22 line 6), reading on a controlling unit since it controls the operating state of the energy storage device (Nayar col. 21 lines 9-15) comprising:
a measurement unit (Nayar col. 36 lines 39-45) coupled to the battery module (Nayar col. 37 lines 1-9) to measure and monitor the state of a battery (Nayar col. 25 lines 14-38), which is taken as the power signal of the battery module to generate a measurement signal;

Regarding Claim 2, Nayar discloses all of the claim limitations as set forth above. Nayar further discloses that cells may exhibit self-discharge that may not be identical in every cell (Nayar col. 20 lines 8-12), and the control system can monitor and control cells to ensure the voltage does not drop below the discharge cut-off (Nayar col. 20 lines 47-68). Furthermore, Nayar discloses that the electrical signal such as a drop in discharge capacity can be detected (Nayar col. 36 lines 64-67) and that the control system may receive signals, analyze the signals, and the processing may trigger a response from the control system, e.g. disconnecting a load (Nayar col. 38 lines 3-13). The Examiner notes that the 
Regarding Claim 3, Nayar discloses all of the claim limitations as set forth above. Nayar further discloses an alarm signal (Nayar col. 23 lines 40-44) is included to detect or correct a cell breach (Nayar col. 23 lines 34-40). The Examiner notes that the limitation “wherein after the battery module enters the shutdown mode, the processing unit further compares the power capacity of the battery module with a second predetermined value, when the power capacity of the battery module is less than the second predetermined value, the processing unit generates an alarm signal, and when the power capacity of the battery module is not less than the second predetermined value, the processing unit continues to compare the power capacity of the battery module with the second predetermined value, wherein the second predetermined value is less than the first predetermined value,” is a recitation of intended use. Patentability of product claims is based on the structure of the claimed product. Because the intended 
Regarding Claim 4
Regarding Claim 6, Nayar discloses all of the claim limitations as set forth above. Nayar further discloses wherein the device further comprises a human interface button (Nayar col. 23 lines 24-26), reading on a triggering unit, coupled to the processing unit via BMS (Nayar col. 23 lines 17-25) which can power off the battery module (Nayar col. 23 lines 24-26). The skilled artisan understands that when the power off button is triggered by the user, it necessarily creates a triggering signal, which the processing unit then generates the first controlling signal to shut down, that is, such that the battery module enters the shutdown mode.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nayar et al., (US 9893385) hereinafter Nayar, as applied to claim 4 above, and further in view of Kim et al., (US 20160201634) hereinafter Kim.
Regarding Claim 5, Nayar discloses all of the claim limitations as set forth above. Nayar discloses the battery management system (BMS) (Nayar col. 20 lines 59-67), and further wherein the battery module comprises at least one battery cell (Nayar col. 31 lines 47-50), reading on a battery unit, which provides the power signal, and wherein the controlling signals control the operation of the battery such that it enters shutdown mode or normal operation (Nayar col. 38 lines 3-13). Nayar further discloses wherein the battery management system (controlling unit) may be coupled to the battery unit (Nayar col. 21 lines 16-34). 
However, Nayar does not disclose wherein the battery module further comprises a protection unit, coupled to the battery unit; a charging switch, coupled to the protection unit; a discharging switch, coupled to the charging switch, the measurement unit and the processing unit; and the controlling unit, 
In a similar field of endeavor as it pertains to battery monitoring systems (Kim Abstract) Kim teaches a similar battery pack “100” comprising a protective circuit “20” (Kim [0041]) reading on a protection unit coupled to the battery unit, 
a charging switch “71” (Kim [0046]) coupled to the protection unit “20” via charge switch driving unit “43” (Kim Fig. 2), 
a discharging switch “73” (Kim [0046]) coupled to the protection unit “20”, and subsequently the charging switch “71” via discharging switch driving unit “44” (Kim Fig. 2), and coupled to the measurement unit and the processing unit, since the battery of Nayar is coupled with the measurement unit and processing unit,
a controlling unit “40” coupled to the battery unit, similar to the controlling unit of Nayar, the charging switch “71”, the discharging switch “73”, and the processing unit (Kim [0046], Fig. 2). Kim teaches that both switches open if the battery pack is detected to be abnormal (Kim [0047]) thus improving safety.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the electronic device of Nayar to include a protection unit, a charging switch, a discharging switch, such that the controlling signals can control operation of the charging switch and discharging switch to enter shutdown mode or normal operation mode, such that it receives the first controlling signal and the second controlling signal, and controlling operations of the charging switch and the discharging switch according to the first controlling signal and the second controlling signal, such that the battery entering the shutdown mode or the normal operation mode, since it comprises all of the structural components .

Response to Arguments
Applicant's arguments filed 03/06/2021 have been fully considered but they are not persuasive. 
Applicant argues that the battery of Nayar, which comprises a plurality of electrochemical cells, does not equate to the battery module of the present application.
The Examiner submits that the battery module as claimed is not patentably distinct from the battery of Nayar, as it can comprise a plurality of battery cells connected in series and/or parallel. The disclosure of Nayar’s battery is sufficient to read on the plain meaning of the claim language of “a battery module” which is taken to mean at least one battery cell. “Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention.” (MPEP 2111.01(I)). Additionally, there is no limitation on how many (if any) battery cells make up the claimed battery module. If a more narrow definition of the claimed battery module is desired to further distinguish the claimed battery module, applicant is encouraged to add it to the claim. 
Applicant also argues that the battery of Nayar does not comprise a controlling unit, and does not disclose “a processing unit, coupled to the controlling unit of the battery module”
The Examiner submits that the battery management system (BMS) of Nayar (Nayar col. 20 lines 59-67) is an example of a controlling unit because it controls the operating state of the energy storage device. Furthermore, the BMS (controlling unit) comprises a CPU (central processing unit) which is thus necessarily coupled to the controlling unit. 
The Applicant further argues that Nayar merely discloses the control system may receive and analyze signals form the sensors to trigger a response. Applicant argues that Nayar does not disclose the control system generates a controlling signal according to the power capacity of the battery and a monitoring time because the battery does not comprise the controlling unit and cannot process the controlling signal. 
The Examiner submits that in a product claim, patentability is based on the structure of the claimed product. That is, the controlling signal generated according to the power capacity of the battery module and a monitoring time, is a functional limitation describing the intended function of the claimed product. As such, the functional limitation in the claim as written does not provide any additional structure to the claimed electronic device product, thus it does not provide any additional patentable distinction. Because Nayar discloses the claimed product structurally, and the structural components of the prior art device is capable of generating a controlling signal to control the battery module to enter a shutdown mode, the claim limitations are met. Furthermore, Nayar discloses receiving the measurement signal to calculate and obtain a power capacity of the battery module (Nayar col. 26 lines 66-68, col. 27 lines 18-22), and generating a first controlling signal to the controlling unit of the battery module according to data analyzed and processed (Nayar col. 38 lines 5-8), that triggers a response from the control system (Nayar col. 38 lines 5-8), necessarily by way of a controlling signal, because the processor must transfer the information to the controller in the form of a signal (Nayar col. 28 lines 2-18), such that the battery module enters a shutdown mode (Nayar col. 19 lines 3-10), since it can turn off cells for balancing purposes, and is taken to be fully capable of the claimed function.
Applicant further argues that the dependent claims 2-6 are thus allowable by way of dependency on Claim 1. 
Examiner submits this argument is moot in view of the rejection on Claim 1 as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KIRSTEN B TYSL/Examiner, Art Unit 1722        


/Magali P Slawski/Primary Examiner, Art Unit 1721